Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about October 2, 2009, which, after a hearing, determined that the consent of respondent father was not required for the placement of his daughter for adoption, unanimously affirmed, without costs.
The evidence established that the father failed to satisfy the requirement of Domestic Relations Law § 111 (1) (d) that he provided consistent financial support for his out-of-wedlock child (see Matter of Maxamillian, 6 AD3d 349 [2004]). The father testified that although he was required to participate in a work-release program as a condition of his parole, he was unemployed and did not want to work. The court did not credit the father’s testimony that he personally provided for the child, and the fact that the father or his family provided occasional gifts is insufficient to demonstrate his full commitment to the responsibilities of parenthood (see id. at 351). Concur—Mazzarelli, J.P., Friedman, Acosta, DeGrasse and Román, JJ.